Citation Nr: 1439008	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-26 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

The Appellant is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971.  The Veteran died in August 2012.  The Appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Upon learning of the Veteran's death, the RO contacted the Appellant and asked if she wished to be substituted for the Veteran as the claimant with respect to the above-captioned claim.  According to a March 2013 deferred rating decision, within one year of the Veteran's death, the Appellant expressed a desire to be so substituted in order to pursue the claim to its completion.  As such, the Appellant is a proper claimant.  38 U.S.C.A. § 5121A (West 2002).

The Board acknowledges that the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss in June 2009.  After this claim was denied in the December 2009 rating decision, the Veteran perfected an appeal.  During the pendency of this appeal, service connection was granted for right ear hearing loss in an August 2011 rating decision.  As such, with respect to the Veteran's right ear hearing loss, the full benefit sought on appeal has been granted and, thus, further review of this claim is moot.


FINDING OF FACT

The preponderance of the evidence demonstrates that the Veteran's left ear hearing loss was etiologically related to his active duty.



CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for left ear hearing loss, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service. 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service personnel records demonstrate that his Military Occupational Specialty was Cannoneer.  As such, the Board finds that the Veteran was exposed to acoustic trauma during his active duty.  With respect to a current diagnosis, the evidence of record demonstrates that the Veteran experienced left ear hearing loss that met the regulatory requirements.  Id.  Consequently, the salient issue present by the Veteran's above-captioned claim is whether his left ear hearing loss was etiologically related to his in-service exposure to acoustic trauma.  

Pursuant to his above-captioned claim, the Veteran was provided a VA examination in July 2011.  In reviewing the Veteran's service treatment records, the examiner compared the results from audiological testing administered during an October 1969 pre-induction examination to those from an October 1971 separation examination.  The examiner found that the Veteran experienced "no decrease" in hearing over the course of his active duty, and further found that the Veteran's left ear hearing was within normal limits during both of the examinations.  As such, the examiner opined that it was less likely as not that the Veteran's left ear hearing loss was etiologically related to his active duty.

Upon review of the October 1969 pre-induction examination, the Board observed that the Veteran's left ear puretone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
LEFT
0
-5
-5
-5
0
10


In comparison, the October 1971 audiological results demonstrated that the Veteran's puretone thresholds were as follows:




HERTZ




500
1000
2000
3000
4000
6000
LEFT
0
0
0
0
0
40

At 6000 Hertz, the Veteran's puretone threshold decreased by 30 decibels over the course of his active duty.  As such, the Board finds that the July 2011 VA examination's determination that the Veteran's left ear hearing underwent "no decrease" in acuity in contradicted by the evidence of record.  As such, the Board finds that the July 2011 VA examination has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).

During the pendency of this appeal, the Veteran essentially asserted that he experienced decreased hearing acuity during and since his active duty service; left ear versus right ear was not specified.  This assertion was made by the Veteran in his September 2011 substantive appeal, which was submitted subsequent to the grant of service connection for his right ear hearing loss.  As such, the Board accepts the Veteran's September 2011 assertion as pertaining to his left ear.

Where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned, evidence of continuity of symptomatology from the time of service until the present is required.  38 C.F.R. 
§ 3.303(b).  In other words, when the fact of in-service chronicity is not adequately supported, then a showing of continuity after service separation or discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Given the Veteran's diagnosis, service connection for left ear sensorineural hearing loss is available based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b), however, only apply to the list of disabilities identified under 38 C.F.R. § 3.309(a)).

The Board finds that the Veteran's assertions as to experiencing a continuity of symptomatology since his active duty, specifically decreased left ear hearing acuity, to be competent and credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In making this determination, the Board finds that the audiological results generated during the October 1971 separation examination support the Veteran's assertion that he experienced decreased left ear hearing acuity since his in-service exposure to acoustic trauma.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Moreover, the Board found no evidence of record that disassociated the Veteran's left ear hearing loss from his active duty.

Consequently, the Board finds that the preponderance of the evidence supports the Veteran's claim and, thus, service connection for left ear hearing loss is warranted.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for left ear hearing loss is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


